                               Case 2:20-cv-00983-JCM-VCF Document 27 Filed 10/05/20 Page 1 of 2




                                                                   ORDER GRANTING




LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                               Case 2:20-cv-00983-JCM-VCF Document 27 Filed 10/05/20 Page 2 of 2




                                                                        5th




                                                              __________________________________
                                                              UNITED STATES MAGISTRATE JUDGE




LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
